UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4107


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CEDRIC LAMONT LEE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:16-cr-00375-TMC-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South Carolina, for Appellant.
Maxwell B. Cauthen, III, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedric Lamont Lee pled guilty to being a felon in possession of a firearm, 18

U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2012). The district court sentenced him to 120

months’ imprisonment. Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that, in counsel’s view, there are no meritorious issues for

appeal, but addressing the validity of Lee’s guilty plea and the reasonableness of his

sentence.   Lee has filed a pro se supplemental brief, challenging the sentencing

enhancements imposed. We affirm.

      Because Lee did not contest the Fed. R. Crim. P. 11 proceedings in the district

court, we review his challenge to the validity of his plea for plain error. See Fed. R.

Crim. P. 52(b); United States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Martinez,

277 F.3d 517, 524-26 (4th Cir. 2002). We have reviewed the record and conclude that

the district court fully complied with the requirements of Rule 11 in accepting Lee’s

guilty plea and committed no plain error.

      We review Lee’s sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We must first

determine whether the district court committed significant procedural error, such as

incorrect calculation of the Sentencing Guidelines range, inadequate consideration of the

18 U.S.C. § 3553(a) (2012) factors, or insufficient explanation of the sentence imposed.

United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014). If we find no procedural

error, we also examine the substantive reasonableness of the sentence under “the totality

of the circumstances.” Gall, 552 U.S. at 51. The sentence imposed must be “sufficient,

                                            2
but not greater than necessary,” to satisfy the goals of sentencing.       See 18 U.S.C.

§ 3553(a). We presume on appeal that a within-Guidelines sentence is substantively

reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Lee bears the

burden to rebut this presumption “by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

      The district court’s conclusion that Lee possessed the firearm in connection with a

felony kidnapping offense is supported by a preponderance of the evidence and therefore

the court appropriately determined Lee’s Sentencing Guidelines range by applying the

cross-reference to the kidnapping Guidelines. See United States v. Andrews, 808 F.3d

964, 968 (4th Cir. 2015). The court properly calculated Lee’s Guidelines range as 120

months, the statutory maximum, heard arguments from both parties, considered the 18

U.S.C. § 3553(a) sentencing factors, and explained its rationale for the sentence it

imposed. We conclude that the court adequately explained its reasons for the sentence

imposed and for denying Lee’s request for a downward variance. Our review of the

record reveals that the 120-month sentence is not unreasonable and not an abuse of

discretion. See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying an

appellate presumption of reasonableness to a sentence imposed within a properly

calculated advisory Guidelines range); see also Rita v. United States, 551 U.S. 338, 346-

56 (2007) (upholding presumption of reasonableness for within-Guidelines sentence).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Lee’s conviction and

sentence. This court requires that counsel inform Lee, in writing, of his right to petition

                                            3
the Supreme Court of the United States for further review. If Lee requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Lee. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4